967 F.2d 583w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barry W. ALLEN, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden, Pelican Bay State Prison, etal., Defendants-Appellees.
No. 91-15976.
United States Court of Appeals, Ninth Circuit.
Submitted May 26, 1992.Decided June 4, 1992.Memorandum Withdrawn on Grant of Rehearing June 2, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 995 F.2d 230.